16‐2158‐cv 
     MGM Resorts Int’l Glob. Gaming Dev., LLC v. Malloy, et al. 

 1

 2                                  In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                    ________ 
 6                                           
 7                              AUGUST TERM, 2016 
 8                                           
 9                        ARGUED: NOVEMBER 28, 2016  
10                            DECIDED: JUNE 21, 2017 
11                         AMENDED: AUGUST 2, 2017 
12                                           
13                                No. 16‐2158‐cv 
14                                           
15              MGM RESORTS INTERNATIONAL GLOBAL  
16                     GAMING DEVELOPMENT, LLC,  
17                               Plaintiff‐Appellant, 
18                                           
19                                         v. 
20                                           
21        DANNEL P. MALLOY, in his official capacity as Governor of 
22   Connecticut; DENISE MERRILL, in her official capacity as Connecticut 
23    Secretary of the State;  JONATHAN A. HARRIS, in his official capacity 
24      as Commissioner of the Connecticut Department of Consumer 
25                                   Protection, 
26                              Defendants‐Appellees. 
27                                    ________ 
28                                           
29               Appeal from the United States District Court 
30                       for the District of Connecticut. 
31             No. 3:15 Civ. 1182 – Alvin W. Thompson, Judge. 
32                                    ________ 
33                                           
34   Before: WALKER, SACK, and CHIN, Circuit Judges. 
35                                    ________ 
     2                                                           No. 16‐2158‐cv

 1          Plaintiff‐appellant MGM Resorts International Global Gaming 

 2   Development,  LLC  (“MGM”),  a  developer  of  casinos  and  other 

 3   commercial  gaming  enterprises,  appeals  a  judgment  of  the  United 

 4   States  District  Court  for  the  District  of  Connecticut  (Thompson,  J.) 

 5   dismissing its complaint against the State of Connecticut for lack of 

 6   Article III standing. MGM claims that Special Act 15‐7 (the “Act”)  of 

 7   the  Connecticut  General  Assembly,  which  creates  a  special 

 8   registration pathway for the state’s two federally recognized Indian 

 9   tribes  to  apply  to  build  commercial  casinos  on  non‐Indian  land, 

10   places  it  at  a  competitive  disadvantage  in  the  state’s  gaming 

11   industry.  Because  MGM  has  failed  to  allege  any  specific  plans  to 

12   develop  a  casino  in  Connecticut,  we  conclude  that  any  competitive 

13   harms imposed by the Act are too speculative to support Article III 

14   standing. We therefore AFFIRM the judgment of the district court.   

15                                   ________ 
16                                         
17                        KEVIN  KING  (Thomas  Brugato,  Covington  & 
18                        Burling  LLP,  Washington,  DC;  Neil  K.  Roman, 
19                        Cléa  Liquard,  Covington  &  Burling  LLP,  New 
20                        York, NY, on the brief), Covington & Burling LLP, 
21                        Washington, DC, for Plaintiffs‐Appellants. 

22                        ROBERT  J.  DEICHERT,  Assistant  Attorney  General, 
23                        for  George  Jepsen,  Attorney  General,  Hartford, 
24                        CT, for Defendants‐Appellees. 

25                                    ________ 
     3                                                           No. 16‐2158‐cv

 1   JOHN M. WALKER, JR., Circuit Judge: 

 2          Plaintiff‐appellant MGM Resorts International Global Gaming 

 3   Development,  LLC  (“MGM”),  a  developer  of  casinos  and  other 

 4   commercial  gaming  enterprises,  appeals  a  judgment  of  the  United 

 5   States  District  Court  for  the  District  of  Connecticut  (Thompson,  J.) 

 6   dismissing its complaint against the State of Connecticut for lack of 

 7   Article III standing. MGM claims that Special Act 15‐7 (the “Act”)  of 

 8   the  Connecticut  General  Assembly,  which  creates  a  special 

 9   registration pathway for the state’s two federally recognized Indian 

10   tribes  to  apply  to  build  commercial  casinos  on  non‐Indian  land, 

11   places  it  at  a  competitive  disadvantage  in  the  state’s  gaming 

12   industry.  Because  MGM  has  failed  to  allege  any  specific  plans  to 

13   develop  a  casino  in  Connecticut,  we  conclude  that  any  competitive 

14   harms imposed by the Act are too speculative to support Article III 

15   standing. We therefore AFFIRM the judgment of the district court.   


16                               BACKGROUND 

17          In  2015,  the  Connecticut  General  Assembly  enacted  Special 

18   Act  15‐7,  which  establishes  a  framework  through  which 

19   Connecticut’s     two     federally‐recognized      Indian     tribes,    the 

20   Mashantucket Pequot and the Mohegans (the “Tribes”), may seek to 

21   negotiate  with  municipalities  to  establish  commercial  casinos  on 

22   non‐reservation  land.  Under  the  Indian  Gaming  Regulatory  Act 

23   (“IGRA”), 25 U.S.C. § 2701 et seq., federally recognized Indian tribes 
     4                                                               No. 16‐2158‐cv

 1   may establish casinos on tribal land by entering into compacts with 

 2   the surrounding state, subject to the approval of the Secretary of the 

 3   Interior.  By  contrast,  gaming  on  non‐tribal  land  (“commercial 

 4   gaming”)  is  regulated  by  the  law  of  the  relevant  state.  The  Tribes 

 5   already  operate  two  casinos—Foxwoods  and  Mohegan  Sun—on 

 6   tribal  land  in  Connecticut,  which  were  established  pursuant  to 

 7   IGRA.  

 8          Special Act 15‐7 establishes a process by which the Tribes may 

 9   jointly  apply  to  establish  commercial  casinos  elsewhere  in 

10   Connecticut.  It  mandates  that  if  the  Tribes  wish  to  pursue 

11   commercial  gaming  opportunities  on  non‐tribal  land,  they  must 

12   form  a  “tribal  business  entity”  (TBE)  for  that  purpose.  A  TBE  is  a 

13   business  entity  registered  with  the  Connecticut  Secretary  of  the 

14   State, and jointly owned by both of the Tribes. § 1(a)(1). It is the only 

15   entity  permitted  to  negotiate  with  municipalities  on  behalf  of  the 

16   Tribes.  Though  the  Act  allows  a  TBE  to  negotiate  for  the 

17   establishment  of  new  commercial  casinos,  it  mandates  that  the 

18   Connecticut  General  Assembly  amend  state  law  to  expressly 

19   “provide  for  the  operation  of  and  participation  in”  a  new  gaming 

20   facility  by  the  Tribes  before  any  new  casino  can  be  built.  §  1(c)‐(d). 

21   The  Act  also  requires  that  any  requests  for  proposals  (“RFPs”) 

22   issued  by  a  TBE  regarding  the  establishment  of  a  casino  on  non‐
     5                                                           No. 16‐2158‐cv

 1   tribal  land  be  submitted  to  the  state  Department  of  Consumer 

 2   Protection (“DCP”), and published on that agency’s website. § 1(b). 

 3          While the Act requires the Tribes to establish a TBE in order to 

 4   pursue commercial casino development, it makes no mention of any 

 5   other  potential  market  actors.  The  parties  dispute  the  meaning  of 

 6   this  omission.  MGM  interprets  the  statutory  language  to mean  that 

 7   only  the  Tribes  are  authorized  to  establish  commercial  casinos  in 

 8   Connecticut at all,  because  the  Act  is the  only  statute  that  provides 

 9   any entity with an express right to enter into such negotiations with 

10   municipalities.  The  state  argues  that  nothing  in  the  Act  prevents 

11   other  developers  from  soliciting  municipalities  for  contracts,  and 

12   that it imposes a unique burden on the Tribes by requiring them to 

13   partner  with  each  other  through  a  TBE  in  order  to  compete  for 

14   contracts.  No  Connecticut  state  court  decision  has  interpreted  the 

15   Act or suggested any path toward resolving this dispute.  

16          Proceeding  on  its  interpretation  of  the  Act  that  a  non‐tribal 

17   land  casino  requires  the  establishment  of  a  TBE,  on  July  23,  2015, 

18   MGM attempted to register a TBE with the Connecticut Secretary of 

19   the State as a preliminary step to issuing RFPs to municipalities for 

20   potential  casino  developments.  The  Secretary  rejected  the 

21   application on the ground that it “[did] not comply with Connecticut 

22   law”  because  MGM  has  “no  affiliation  with  either  of  [the]  Tribes.” 

23   [Amended  Complaint  ¶  53,  App’x  23‐24].  MGM  claims  that  it 
     6                                                            No. 16‐2158‐cv

 1   remains  interested  in  establishing  a  commercial  casino  in 

 2   Connecticut.1  According  to  MGM’s  brief,  “[a]s  part  of  its 

 3   development  and  expansion  efforts,”  it  has  “conducted  a  study 

 4   analyzing the viability of a casino in Connecticut and concluded that 

 5   such  a  development  would  be  both  feasible  and  desirable.” 

 6   [Appellant’s  Br.  At  13].  However,  MGM  does  not  appear  to  be 

 7   currently  engaged  in  negotiations  with  any  municipalities  on 

 8   specific projects.  

 9          The Tribes registered a TBE with the Secretary of the State on 

10   August  24,  2015.  Shortly  thereafter,  they  published  an  RFP  on  the 

11   website of the state Department of Consumer Protection. While the 

12   Tribes’  negotiations  to  build  a  casino  remain  “ongoing,”  no 

13   development agreement has been executed.  

14          On  August  4,  2015,  MGM  filed  a  complaint  in  the  District  of 

15   Connecticut  seeking  a declaratory judgment  and other  relief  on  the 

16   basis that Special Act 15‐7 violates the Equal Protection Clause of the 

17   Fourteenth  Amendment  and  the  dormant  Commerce  Clause.  On 

18   June  23,  2016,  the  district  court  dismissed  the  complaint  under 
     1  MGM  is  currently  opening  two  new  casinos  in  Maryland  and 
     Springfield,  Massachusetts.  The  Springfield  development  agreement 
     prevents  it  from  building  another  casino  within  fifty  miles  of  that 
     development site. That provision would preclude MGM from contracting 
     with  most  municipalities  in  Connecticut,  but  not  those  in  the 
     southwestern portion of the state, which is of course the portion closest to 
     the  largest  population  centers  of  New  Jersey  and  New  York  (including 
     New York City).  
     7                                                            No. 16‐2158‐cv

 1   Federal  Rule  of  Civil  Procedure  12(b)(1),  after  determining  that 

 2   MGM had not suffered a concrete harm and therefore did not have 

 3   Article III standing. MGM now appeals. 


 4                                  DISCUSSION 

 5          We  review  de  novo  a  district  court’s  grant  of  a  motion  to 

 6   dismiss.  Baur  v.  Veneman,  352  F.3d  625,  631  (2d  Cir.  2003).  At  the 

 7   pleading  stage,  a  reviewing  court  must  accept  as  true  any  facts 

 8   plausibly  alleged  in  a  complaint,  and  must  draw  all  inferences  in 

 9   favor of the plaintiff. Id. 

10          I.     Article III standing  

11          In order to demonstrate Article III standing to pursue a claim 

12   in federal court, a plaintiff must demonstrate: (1) an “injury in fact,” 

13   which  is  “an  invasion  of  a  legally  protected  interest  that  is 

14   (a) concrete  and  particularized,  and  (b)  actual  or  imminent,  not 

15   conjectural  or  hypothetical”;  (2)  “a  causal  relationship  between  the 

16   injury  and  the  challenged  conduct,”  establishing  “that  the  injury 

17   fairly  can  be  traced  to  the  challenged  action  of  the  defendant,  and 

18   has not resulted from the independent action of some third party not 

19   before  the  court”;  and  (3)  a  “likelihood  that  the  injury  will  be 

20   redressed  by  a  favorable  decision,”  such  that  “the  prospect  of 

21   obtaining relief from the injury as a result of a favorable ruling is not 

22   too speculative.” Ne. Fla. Chapter of Associated Gen. Contractors of Am. 

23   v.  City  of  Jacksonville,  Fla.,  508  U.S.  656,  663–64  (1993)  (internal 
     8                                                               No. 16‐2158‐cv

 1   quotation  marks  and  citations  omitted);  see  also  Lujan  v.  Defs.  of 

 2   Wildlife, 504 U.S. 555, 560 (1992).  

 3          MGM alleges that Special Act 15‐7 imposes two distinct harms 

 4   on  it,  each  of  which  would  be  sufficient  to  confer  standing.  First, 

 5   MGM  claims  that  the  Act  authorizes  only  the  Tribes  to  pursue 

 6   commercial casino development in Connecticut, and that it therefore 

 7   excludes it and all other potential competitors from the Connecticut 

 8   commercial  gaming  market  completely.  Second,  MGM  argues  that 

 9   even if the Act is read not to exclude non‐Tribe competitors from the 

10   market,  it  still  confers  a  competitive  advantage  on  the  Tribes  by 

11   granting  them  the  exclusive  right  to  publicize  their  bids  on  the 

12   DCP’s  website,  and  by  “signaling”  the  state’s  preference  for  Tribe‐

13   sponsored casinos over other proposed projects.  

14          MGM  alleges  that  these  preferences  violate  (1)  the  Equal 

15   Protection  Clause  of  the  Fourteenth  Amendment,  U.S.  CONST., 

16   amend. XIV, § 1, because they discriminate in favor of the Tribes on 

17   the  basis  of  race,  and  (2)  the  dormant  Commerce  Clause,  U.S. 

18   CONST.,  Art.  I,  §  8,  cl.  3,  because  they  discriminate  on  the  basis  of 

19   state  citizenship.    Both  parties  agree  that  the  standing  inquiry  for 

20   dormant Commerce Clause and equal protection claims is the same. 

21   An  injured  plaintiff  has  standing  to  raise  an  equal  protection  claim 

22   when  the  state  imposes  “unequal  treatment”  on  the  basis  of  a 

23   protected  characteristic,  such  as  race.  Heckler  v.  Mathews,  465  U.S. 
     9                                                              No. 16‐2158‐cv

 1   728,  738  (1984).  A  plaintiff  has  standing  to  raise  a  dormant 

 2   Commerce  Clause  claim  when  it  has  sustained  “an  injury  resulting 

 3   from a burden on interstate commerce.” Loyal Tire & Auto Ctr., Inc. v. 

 4   Town  of  Woodbury,  445  F.3d  136,  151  (2d  Cir.  2006);  see  also  Gen. 

 5   Motors  Corp.  v.  Tracy,  519  U.S.  278,  286  (1997)  (noting  that 

 6   “unconstitutional  discrimination  against  interstate  commerce” 

 7   constitutes  a  “cognizable  injury”  for  Article  III  standing  purposes). 

 8   MGM’s  dormant  Commerce  Clause  claims  must  therefore  be 

 9   resolved in the same manner as its equal protection claims 

10          We  address  both  of  MGM’s  alleged  injuries  in  turn.  Because 

11   we  find  that  neither  of  the  harms  alleged  by  MGM  constitutes  an 

12   “injury  in  fact,”  we  confine  our  analysis  to  the  first  element  of  the 

13   standing inquiry. 

14          A.     Injury in Fact 

15          Whether a party has demonstrated an injury in fact is resolved 

16   by  a  two‐step  analysis.  A  court  must  determine  (1)  whether  the 

17   asserted  injury  is  “concrete,”  and  (2)  whether  it  is  “actual  or 

18   imminent.”  City  of  Jacksonville,  508  U.S.  at  663.  The  first  prong 

19   requires  that  the  alleged  injury  is  “particularized”  to  the  plaintiff, 

20   rather  than  “conjectural  or  hypothetical.”  Adarand  Constructors,  Inc. 

21   v. Pena, 515 U.S. 200, 211 (1995) (quoting Lujan, 504 U.S. at 560). The 

22   second prong requires that the alleged injury is, if not actual, at least 
     10                                                             No. 16‐2158‐cv

 1   “certainly impending” and “not too speculative.” Id. (quoting Lujan, 

 2   504 U.S. at 565 n.2 (emphasis in original)). 

 3          1.     Special  Act  15‐7  does  not  exclude  MGM  from  the 

 4                 Connecticut casino market  

 5          With  respect  to  MGM’s  first  argument,  we  agree  with  the 

 6   district  court  that  Special  Act  15‐7  does  not  prevent  bidders  other 

 7   than the Tribes from entering the Connecticut casino market. MGM 

 8   asserts  that  the  Act  establishes  the  exclusive  pathway  by  which  a 

 9   developer can negotiate with a municipality for the establishment of 

10   a  commercial  casino.  It  reasons  that  because  the  Act  only  specifies 

11   the  procedures  by  which  the  Tribes  may  enter  into  those 

12   negotiations,  only  the  Tribes  have  been  granted  express 

13   authorization to pursue casino contracts under Connecticut law.  

14          But  Connecticut  has  provided  municipalities  with  a  general 

15   authority to enter into contracts under a separate statute, Conn. Gen. 

16   Stat.  §  7‐194.  Nothing  in  Special  Act  15‐7,  or  any  other  authority, 

17   prohibits non‐tribal developers from negotiating with municipalities 

18   to  develop  commercial  gaming  enterprises.  MGM  argues  that  a 

19   municipal  contract  to  develop  a  casino  would  be  void  for  illegality 

20   under  Connecticut  state  law,  which  generally  prohibits  gambling. 

21   See  Conn.  Gen.  Stat.  §  53‐278b  (prohibiting  gambling);  Conn.  Gen. 

22   Stat.  §  52‐533  (declaring  contracts  for  gambling  activities  void  as 

23   against  public  policy);  see  also  Sokaitis  v.  Bakaysa,  293  Conn.  17,  27 
     11                                                            No. 16‐2158‐cv

 1   (2009) (noting that contracts for gambling activities are void, unless 

 2   those  activities  are  “expressly  authorized  by  law”  (emphasis 

 3   omitted)).  But  even  assuming  that  this  is  true,  MGM  cites  no 

 4   authority  to  suggest  that  Conn.  Gen.  Stat.  §  7‐194  prohibits 

 5   developers  like  MGM  from  entering  into  development  agreements 

 6   with municipalities that are subject to future state approval, which is 

 7   all that Special Act 15‐7 allows the Tribes to do. See Special Act 15‐7 

 8   §  1(c)‐(d)  (conditioning  the  Tribes’  right  to  develop  commercial 

 9   casinos  on  express  authorization  by  the  Connecticut  General 

10   Assembly).  

11          Under  Connecticut’s  statutory  interpretation  rules,  which  are 

12   binding  here,  Connecticut  statutes  must  be  interpreted  primarily 

13   according  to  the  plain  meaning  of  their  text.  See  Martin  v.  Hearst 

14   Corp., 777 F.3d 546, 550 (2d Cir. 2015) (noting that the Second Circuit 

15   is  “bound  to  interpret  Connecticut  law  according  to  Connecticut’s 

16   own  interpretive  rules”);  see  also  Conn.  Gen.  Stat.  § 1‐2z  (providing 

17   that  in  Connecticut,  “[t]he  meaning  of  a  statute  shall,  in  the  first 

18   instance,  be  ascertained  from  the  text  of  the  statute  itself  and  its 

19   relationship to other statutes”). The most straightforward reading of 

20   these  provisions  is  that  MGM  and  any  other  developers  are 

21   permitted  to  negotiate  with  municipalities  for  contingent  future 

22   gaming  contracts  under  Conn.  Gen.  Stat.  §  7‐194,  and  that  Special 

23   Act 15‐7 in no way restricts that right. Because MGM’s claim that it 
     12                                                              No. 16‐2158‐cv

 1   is  excluded  from  the  Connecticut  casino  market  is  unsupported  by 

 2   the text of the Act, exclusion from the market cannot form the basis 

 3   of MGM’s Article III standing.  

 4          2.     The  competitive  harms  MGM  alleges  are  not 

 5                 sufficiently imminent to confer Article III standing 

 6          MGM  next  argues  that,  even  if  Special  Act  15‐7  does  not 

 7   exclude non‐tribal businesses from the Connecticut casino market, it 

 8   nonetheless  confers  special  competitive  benefits  on  the  Tribes  that 

 9   give  them  an  unfair  advantage  in  the  bidding  process.  Specifically, 

10   the Act both gives the Tribes the exclusive “right” to publicize their 

11   RFPs  on  the  Department  of  Consumer  Protection’s  website,  and 

12   gives  the  appearance  of  state  preference  for  Tribe‐sponsored 

13   projects.  

14          We agree with  MGM  that  its  Complaint  alleges a  sufficiently 

15   concrete harm, and therefore satisfies the first prong of the “injury‐

16   in‐fact”  analysis.  Where,  as  here,  a  plaintiff  alleges  that  it  has  been 

17   denied  equal  protection  in  its  attempt  to  secure  a  state  contract,  it 

18   does not need to prove that it would have ultimately been awarded 

19   the contract absent the alleged discrimination. City of Jacksonville, 508 

20   U.S.  at  666.  It  need  only  show  that  it  was  denied  the  ability  “to 

21   compete  on  an  equal  footing  in  the  bidding  process.”  Id.  While 

22   Connecticut  contends  that  the  Act  does  not  give  the  Tribes  a 

23   competitive  advantage,  at  the  pleading  stage  all  of  MGM’s  factual 
     13                                                             No. 16‐2158‐cv

 1   allegations  must  be  accepted  as  true  and  all  inferences  must  be 

 2   drawn in its favor. See WC Capital Mgmt., LLC v. UBS Secs., LLC, 711 

 3   F.3d  322,  328‐29  (2d  Cir.  2013).  MGM’s  complaint  plausibly  alleges 

 4   that  the  RFP  requirement  reallocates  state  resources—specifically, 

 5   space on the website of a state agency—in a discriminatory manner, 

 6   and  that  the  Act  generally  encourages  municipalities  to  favor  the 

 7   Tribes’  projects  over  others.  If  MGM’s  assertions  are  correct,  this 

 8   places  it  at  a  disadvantage  in  attracting  negotiating  partners  for 

 9   future development sufficient to trigger protection under the Equal 

10   Protection Clause and the dormant Commerce Clause.   

11          MGM’s  alleged  harms  fail,  however,  to  satisfy  the  second 

12   requirement  of  the  “injury‐in‐fact”  analysis,  because  MGM  has  not 

13   shown  that  those  harms  are  “imminent”  or  “certainly  impending.” 

14   Adarand, 515 U.S. at 211. In previous cases, courts have required that 

15   a  plaintiff  who  challenges  a  barrier  to  bidding  on  public  contracts 

16   actually  make  a  bid  on  the  contracts  at  issue,  or  at  least  establish 

17   standing  by  proving  that  it  very  likely  would  have  bid  on  the 

18   contract  but  for  the  alleged  discrimination.  In  Warth  v.  Seldin,  422 

19   U.S.  490  (1975),  for  example,  the  Supreme  Court  held  that  the 

20   plaintiffs—an  association  of  construction  firms—did  not  have 

21   standing  to  challenge  a  local  zoning  ordinance  because  they  had 

22   produced  “no  averment  that  any  member  has  applied  .  .  .  for  a 

23   building permit or variance with respect to any current project,” nor 
     14                                                            No. 16‐2158‐cv

 1   any  evidence  “that  respondents  have  delayed  or  thwarted  any 

 2   project” by the association’s members, id. at 516. 

 3          By contrast, in City of Jacksonville, the Supreme Court held that 

 4   the  plaintiffs—businesses  challenging  a  local  ordinance  requiring 

 5   that  a  certain  percentage  of  the  city’s  contracts  be  awarded  to 

 6   minority‐owned  companies—did  have  standing,  because  they 

 7   “regularly  bid  on  contracts  in  Jacksonville  and  would  bid  on  those 

 8   that the cityʹs ordinance makes unavailable to them.” 508 U.S. at 668. 

 9   The  Court  distinguished  Warth  on  the  basis  that  the  plaintiffs  in 

10   Warth  were  not  actively  seeking  building  permits  at  the  time  they 

11   filed  their  complaint,  and  that  they  had  therefore  not  alleged  “an 

12   injury  of  sufficient  immediacy  to  warrant  judicial  intervention.”  Id.  

13   (alterations  and  internal  quotation  marks  omitted).  Likewise,  in 

14   Adarand,  the  Court  held  that  the  plaintiff—a  contractor—had 

15   standing  to  challenge  the  federal  government’s  practice  of  giving 

16   financial  incentives  to  hire  subcontractors  controlled  by  “socially 

17   and  economically  disadvantaged  individuals,”  because  the  plaintiff 

18   made  an  “adequate  showing  that  sometime  in  the  relatively  near 

19   future  it  will  bid  on  another  Government  contract”  affected  by  the 

20   incentives.  515  U.S.  at  211;  see  also  In  re  U.S.  Catholic  Conference 

21   (USCC), 885 F.2d 1020, 1028–29 (2d Cir. 1989) (holding that plaintiffs 

22   lacked  standing  to  challenge  tax  determinations  by  the  IRS  that 

23   allegedly  favored  the  political  advocacy  of  anti‐abortion  Catholic 
     15                                                                 No. 16‐2158‐cv

 1   groups, because “by their own admission” the plaintiffs “choose not 

 2   to  match  the  Churchʹs  alleged  electioneering  with  their  own”  and 

 3   were “[t]herefore . . . not competitors”). 

 4          Here,  MGM  has  pleaded  only  that  it  is  “interested”  in 

 5   exploring development opportunities in Connecticut, and that it has 

 6   made initial studies of the viability of a casino in the state. It has not 

 7   alleged  any  concrete  plans  to  enter  into  a  development  agreement 

 8   with  a  Connecticut  municipality,  or  demonstrated  any  serious 

 9   attempts  at  negotiation.2  MGM  cites  to  an  out‐of‐circuit  case—Lac 

10   Vieux  Desert  Band  of  Lake  Superior  Chippewa  Indians  v.  Michigan 

11   Gaming  Control  Board,  172  F.3d  397  (6th  Cir.  1999)—to  argue  that  it 

12   only needs to show that it is “able and ready” to bid on a contract, 

13   not  that  is  actively  engaged  in  an  ongoing  negotiation.  Id.  at  404 

     2  In  a  Rule  28(j)  Letter,  MGM  contended  that  it  has  Article  III  standing 
     under  the  United  States  Supreme  Court’s  recent  opinion  in  Czyzewski  v. 
     Jevic  Holding  Corp.,  137  S.  Ct.  973,  580  U.S.  __,  (2017).  We  disagree. 
     Czyzewski  is  far  removed  from  this  case.  There,  employee  judgment 
     creditors  of  their  employer  company,  which  was  in  bankruptcy, 
     challenged  a  structured  “dismissal”  that  placed  their  claims  at  a  lower 
     priority than those of other creditors. 137 S. Ct. at 978. The Supreme Court 
     rejected  the  trustee’s  argument  that,  because  there  would  be  insufficient 
     assets to pay the employees’ claims regardless of the outcome of their suit, 
     the employees lacked standing to challenge the bankruptcy court’s ruling. 
     Id. at 982‐83. Standing existed because the ruling impaired the employees’ 
     position in ongoing negotiations that could lead to a recovery. Id. Here, by 
     contrast,  MGM  is  not  actively  engaged  in  any  negotiations  to  develop  a 
     casino in Connecticut, and has not alleged any concrete plans to do so in 
     the  foreseeable  future.  Any  “disadvantage”  MGM  might  suffer  in  future 
     contract negotiations is purely speculative.  
     16                                                            No. 16‐2158‐cv

 1   (emphasis  omitted)  (quoting  City  of  Jacksonville,  508  U.S.  at  666). 

 2   However,  Lac  Vieux  is  consistent  with  the  Warth  and  City  of 

 3   Jacksonville line of precedent. In Lac Vieux, Michigan and the City of 

 4   Detroit  each  passed  laws  that  established  an  express  “preference” 

 5   for  one  of  the  plaintiff  tribe’s  competitors  in  a  bidding  process  to 

 6   build  a  casino  in  downtown  Detroit.  Id.  at  401.  The  competitor 

 7   submitted an RFP for the casino project, while the plaintiff tribe did 

 8   not.  Id.  at  402.  The  tribe  challenged  the  city  and  state  laws  as 

 9   unconstitutional,  and  the  Sixth  Circuit  held  that  it  had  standing  to 

10   pursue the case, on the ground that it had demonstrated it was “able 

11   and ready” to bid on the contract. Id. at 404‐05.  

12          But in Lac Vieux, the challenged set‐aside applied to a specific 

13   casino  development  for  which  bidding  was  ongoing.  Id.  at  402. 

14   Moreover,  the  plaintiff  tribe  had  submitted  to  the  district  court 

15   substantial  evidence  that  it  had:  (1)  participated  in  past  casino 

16   development in Michigan; (2) had secured financing to pursue to the 

17   present  development;  and  (3)  would  have  submitted  an  RFP  in  the 

18   ongoing  bidding  process,  but  for  the  express  preference  granted  to 

19   its competitors. Id. at 405. The court found these facts dispositive of 

20   the  standing  analysis  under  City  of  Jacksonville,  holding  that  “[t]he 

21   evidence  shows  that  Lac  Vieux  was  ready  and  able  to  submit  a 

22   proposal and that it was willing and able to pay the associated fees.” 

23   Id. at 406. Here, by contrast, MGM has not alleged that there is any 
     17                                                           No. 16‐2158‐cv

 1   specific project that it is prevented from bidding on by the Act. Nor 

 2   has  it  asserted  that  it  has  made  any  serious  effort  at  locating  a 

 3   municipal  partner  or  securing  financing  to  bid  on  a  project.  It  has 

 4   simply  expressed  a  general  interest  in  the  market,  and  made 

 5   preliminary studies of the viability of a casino project.  These alleged 

 6   steps do not indicate that MGM is ready to participate in a specific 

 7   bidding  process,  and  that  it  is  only  prevented  in  doing  so  by  the 

 8   alleged  benefits  provided  to  the  Tribes.  Any  competitive  harm  to 

 9   MGM  is  therefore  too  remote  and  conjectural  to  support  Article  III 

10   standing.  

11          MGM  also  cites  to  a  First  Circuit  case,  KG  Urban  Enterprises, 

12   LLC v. Patrick, 693 F.3d 1 (1st Cir. 2012), in which a non‐tribal casino 

13   development  company  was  found  to  have  standing  to  challenge  a 

14   Massachusetts gaming law on equal protection grounds, despite the 

15   fact  that  no  bidding  process  had  begun.  Id.  at  16‐17.  KG  Urban  is 

16   distinguishable, however. That case involved a facial challenge to a 

17   state statute as to which Massachusetts had conceded that the effect 

18   of  the  statute  was  to  “preclude  a  competitive  license  from  being 

19   awarded  to  non‐tribal  applicants”  in  certain  areas  of  the  state 

20   entirely.  Id.  at  17.  Connecticut  makes  no  such  concession  here.  KG 

21   Urban  might  have  been  relevant  for  MGM’s  claim  that  it  has 

22   standing to challenge Special Act 15‐7’s supposed total ban on non‐

23   tribal  bids  in  Connecticut,  but  we  have  already  rejected  that  claim 
     18                                                             No. 16‐2158‐cv

 1   based  on  the  plain  meaning  of  the  statutory  text.  The  case  is  not 

 2   relevant to MGM’s claim that the RFP publication requirement and 

 3   the Act’s “signaling” effect interfere in the competitive process, and 

 4   does not bear on the imminence aspect of that inquiry. 

 5          B.     MGM  does  not  have  standing  under  the  Supreme 

 6                 Court’s decision in Heckler v. Mathews 

 7          Lastly,  MGM  argues  that  even  if  the  competitive  harms  it 

 8   alleges  are  not  imminent  it  still  has  standing  to  challenge  the 

 9   constitutionality  of  Special  Act  15‐7  because  the  law  is 

10   discriminatory  on  its  face.  In  support  of  this  position,  it  cites  the 

11   United  States  Supreme  Court’s  opinion  in  Heckler  v.  Mathews,  465 

12   U.S.  728  (1984),  which  MGM  claims  eliminated  the  “imminence” 

13   requirement when a plaintiff is challenging a facially discriminatory 

14   statute.  

15          MGM       misreads       Mathews.      That    case     concerned       a 

16   discriminatory  amendment  to  the  Social  Security  Act.  The 

17   amendment  required  married  men  applying  for  spousal  Social 

18   Security benefits to prove that they were economically dependent on 

19   their  wives,  but  created  an  “exception”  for  women  that  did  not 

20   require them to make a similar showing. 465 U.S. at 728. The statute 

21   also contained a severability clause, which stated that if any portion 

22   of  the  law  was  held  unconstitutional,  the  “exception”  clause  could 

23   not be expanded to include previously uncovered parties (i.e., men). 
     19                                                         No. 16‐2158‐cv

 1   Instead, the only permissible remedy was for a court to declare the 

 2   entire provision void, such that it could not be applied to any Social 

 3   Security applicant of either gender. Id.  

 4         Theoretically, this eliminated the standing of men to challenge 

 5   the  clause,  because  any  challenge  would  be  un‐redressable:  Men 

 6   could  never  gain  the  benefits  that  were  denied  to  them  by  suing; 

 7   they  could  only  cause  women  to  lose  those  benefits.  Despite 

 8   Congress’s  “adroit  attempt  to  discourage  the  bringing  of  an  action 

 9   by destroying standing,” id. at 737, the Supreme Court held that the 

10   plaintiff,  Mathews,  could  challenge  the  statute  even  though  he 

11   personally  would  not  obtain  a  monetary  benefit  from  a  favorable 

12   ruling.  Id.  The  court  concluded  that  Mathews  had  a  legally 

13   cognizable right not to be subject to a regime that denied him certain 

14   benefits solely on the basis of gender. Id.  

15         But  critically  for  our  purposes,  Mathews  did  not  change  the 

16   requirement that a plaintiff demonstrate an injury in fact in order to 

17   establish Article III standing. A plaintiff still must show that he was 

18   denied  an  actual,  rather  than  a  conjectural,  benefit  (or  that  he 

19   sustained  some  other  actual  harm)  in  order  to  challenge  a 

20   government  action  in  a  federal  court.  In  Mathews,  the  denial  of  a 

21   tangible benefit was never in dispute. The plaintiff would have been 

22   eligible to receive extra Social Security payments (an extra $153.30 in 

23   the mail every month, to be precise) had the amendment applied the 
     20                                                                No. 16‐2158‐cv

 1   same  eligibility  criteria  to  men  and  women.  Id.  at  738  (“[A]ppellee 

 2   claims  a  type  of  personal  injury  we  have  long  recognized  as 

 3   judicially  cognizable.  He  alleges  that  the  pension  offset  exception 

 4   subjects  him  to  unequal  treatment  in  the  provision  of  his  Social 

 5   Security  benefits  solely  because  of  his  gender;  specifically,  as  a 

 6   nondependent  man,  he  receives  fewer  benefits  than  he  would  if  he 

 7   were  a  similarly  situated  woman.”  (footnote  omitted)).  Later 

 8   Supreme  Court  cases  have  reaffirmed  that  a  plaintiff  must  prove 

 9   that he has personally suffered a concrete and particularized injury. 

10   See  Spokeo,  Inc.  v.  Robins,  136  S.  Ct.  1540,  1549  (2016)  (noting  that  a 

11   “bare procedural violation, divorced from any concrete harm” does 

12   not  satisfy  the  injury‐in‐fact  requirement);  Allen  v.  Wright,  468  U.S. 

13   737,  757  (1984),  abrogated  on  other  grounds  by  Lexmark  Intʹl,  Inc.  v. 

14   Static Control Components, Inc., 134 S. Ct. 1377, 1386 (2014). 

15          The plaintiff in Mathews was a long‐tenured civil servant who 

16   had  taken  affirmative  steps  to  establish  his  eligibility  for  the  extra 

17   Social  Security  benefits  he  sought,  and  indisputably  would  have 

18   been  entitled  to  receive  them  were  it  not  for  the  discriminatory 

19   amendment being challenged. By contrast, MGM has not made any 

20   serious attempt to obtain the benefit it claims that it was denied (i.e., 

21   the right to compete on equal footing for development rights). MGM 

22   cannot  identify  any  “certainly  impending”  competitive  harm  that  it 
     21                                                          No. 16‐2158‐cv

 1   will  suffer,  Adarand,  515  U.S.  at  211,  because  it  is  not  presently 

 2   competing for anything.  

 3          MGM  incorrectly  suggests  that  Mathews  eliminated  the 

 4   “injury‐in‐fact” requirement in discrimination cases, by holding that 

 5   any  race‐  or  gender‐based  classification  is  itself  a  judicially 

 6   cognizable  harm.  To  be  sure,  Mathews  did  state  that  an  injury 

 7   resulting from discrimination could be emotional or psychic, rather 

 8   than monetary. As the Court explained:  

 9         [L]ike  the  right  to  procedural  due  process,  the  right  to 
10         equal  treatment  guaranteed  by  the  Constitution  is  not 
11         co‐extensive with any substantive rights to the benefits 
12         denied  the  party  discriminated  against.  Rather,  as  we 
13         have  repeatedly  emphasized,  discrimination  itself,  by 
14         perpetuating  ‘archaic  and  stereotypic  notions’  or  by 
15         stigmatizing  members  of  the  disfavored  group  as 
16         ‘innately  inferior’  and  therefore  as  less  worthy 
17         participants  in  the  political  community,  can  cause 
18         serious non‐economic injuries to those persons who are 
19         personally  denied  equal  treatment  solely  because  of 
20         their membership in a disfavored group.  
21          
22   465  U.S.  at  739–40  (citations  omitted).  But  this  holding  did  not 

23   eliminate  the  need  to  show  an  “injury  in  fact”  (incorporating  the 

24   dual  requirement  of  concreteness  and  imminence);  it  simply 

25   expanded the definition of what constitutes such an injury to include 

26   emotional as well as tangible harms. As the Supreme Court has since 

27   emphasized, in order to adequately plead a harm (whether psychic 

28   or  monetary)  based  on  discriminatory  treatment  under  a  statute,  a 
     22                                                            No. 16‐2158‐cv

 1   plaintiff  still  must  prove  he  personally  would  have  been  subject  to 

 2   the discriminatory terms of the law. See Allen, 468 U.S. at 755 (“Our 

 3   cases  make  clear,  however,  that  such  injury  accords  a  basis  for 

 4   standing  only  to  ‘those  persons  who  are  personally  denied  equal 

 5   treatment’  by  the  challenged  discriminatory  conduct.”  (quoting 

 6   Mathews, 465 U.S. at 739‐40)); see also O’Shea v. Littleton, 414 U.S. 488, 

 7   496‐97 (1974). 

 8          MGM,  a  corporation,  has  not  alleged  psychic  or  emotional 

 9   harm  stemming  from  the  passage  of  Special  Act  15‐7,  and  it  is 

10   doubtful  that  it  could.  Moreover,  because  MGM  has  no  concrete 

11   plans to negotiate for casino development rights in Connecticut, it is 

12   not  “personally  denied  equal  treatment”  by  the  allegedly 

13   discriminatory  terms  of  Special  Act  15‐7,  and  therefore  does  not 

14   have standing to challenge it.  Allen, 468 U.S. at 755. 

15          MGM  claims  that  other  federal  circuit  courts  of  appeal  have 

16   interpreted Mathews to eliminate the imminence requirement where 

17   a plaintiff challenges a discriminatory classification. In particular, it 

18   cites  to  the  Fifth  Circuit’s  opinions  in  Texas  Cable  & 

19   Telecommunications Assʹn v. Hudson, 265 F. Appʹx 210 (5th Cir. 2008) 

20   (Hudson  I)  and  Time  Warner  Cable,  Inc.  v.  Hudson,  667  F.3d  630  (5th 

21   Cir. 2012) (Hudson II). These cases cited Mathews for the proposition 

22   that  “[d]iscriminatory  treatment  at  the  hands  of  the  government  is 

23   an  injury  long  recognized  as  judicially  cognizable,”  and  that  “such 
     23                                                             No. 16‐2158‐cv

 1   injury  is  recognizable  for  standing  irrespective  of  whether  the 

 2   plaintiff will sustain an actual or more palpable injury as a result of 

 3   the unequal treatment under law or regulation.” Hudson II, 667 F.3d 

 4   at 636 (citation omitted). 

 5          But this holding only reiterates the rule articulated in Mathews 

 6   that  once  a  plaintiff  is  subject  to  a  discriminatory  classification,  he 

 7   has  standing  to  bring  suit.  In  Hudson,  the  plaintiffs  indisputably 

 8   were subject to the terms of the challenged statute. In that case, cable 

 9   companies  in  Texas  that  did  not  have  existing  contracts  with 

10   municipalities  were  allowed  to  apply  for  more  advantageous  state 

11   operating  licenses,  while  companies  with  existing  municipal 

12   contracts were explicitly barred from applying for those licenses. 667 

13   F.3d  at  633‐34.  The  Fifth  Circuit  held  this  disparate  treatment  of 

14   otherwise  similarly  situated  economic  competitors  was  sufficiently 

15   discriminatory to constitute an injury in fact for standing purposes. 

16   Id. at 636. But in Hudson the plaintiff telecommunications companies 

17   were  already  participating  in  the  Texas  telecom  market,  and  were 

18   therefore  immediately  subject to  the allegedly discriminatory  terms 

19   of the act which placed them at a competitive disadvantage. 

20          MGM’s participation in the Connecticut casino market, unlike 

21   the  Hudson  plaintiffs’  participation  in  the  Texas  telecom  market,  is 

22   still  entirely  conjectural.  Even  if  Special  Act  15‐7  excludes  MGM 

23   from  accessing  the  “benefits”  of  the  RFP  publication  requirement 
     24                                                             No. 16‐2158‐cv

 1   and the signaling effects of the state’s supposed public support, this 

 2   argument  fails  for  the  same  reason  set  forth  above.  These  “harms” 

 3   can  only  be  conceived  of  as  competitive  harms  that  create  an 

 4   “uneven  playing  field.”  But  for  a  competitive  harm  to  confer 

 5   standing, there must be some actual competition underway that the 

 6   “uneven  playing  field”  distorts.  A  purely  abstract  competition, 

 7   based  only  on  MGM’s  expression  of  “interest”  and  some 

 8   preliminary  studies,  without  any  concrete  steps  toward  a  bid  for  a 

 9   Connecticut casino, is insufficient.3 


10                                  CONCLUSION 

11          We  have  considered  MGM’s  remaining  arguments,  and  we 

12   find  them  unavailing.  We  therefore  AFFIRM  the  judgment  of  the 

13   district court. 




     3  Our  conclusion  does  not  rule  out  the  possibility  that  MGM’s  alleged 
     harm  may  at  some  future  point  become  sufficiently  imminent.  That 
     possibility, though, is at this time only hypothetical and we therefore need 
     not address it.